DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

2. 	Claims 5-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 17 June 2021.  The argument that it is not a serious burden for the Examiner to examine both species is disagreed with.  Additional searching within the subclasses and word searching would be required.  The Examiner is on a production and is currently behind and as such more time would be required to examine multiple inventions in one application.  If a generic independent claims is allowed than all dependent claims even to exclusive structure to different species will be allowed.  As such the restriction requirement is proper and final.   

Claim Rejections - 35 USC § 102

3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4. 	Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Stoyer (2018/0078835).
 	Stoyer discloses a device for holding a golf ball position marker (120) comprising a front face (Fig. 3A) and an attachment portion (130) disposed behind the front face (Fig. 3A) , the front face comprises a permanent magnet (304) [0029], and the attachment portion (130) is configured to removably attach to a golf putter shaft (Fig. 2), the attachment portion (130) comprises a first member extending outwardly from the attachment portion, a second member extending outwardly from the attachment portion opposite the first member, and an aperture disposed between the first member and the second member (Fig. 5A), and the aperture is configured to accept the golf putter shaft (Fig. 5B).

Claim Rejections - 35 USC § 103

5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoyer (2018/0078835) in view of Solheim (8,529,381).
	Stoyer discloses the permanent magnet (304) removably retains the golf ball marker to the front face ([0029], [0030], Fig. 3A). 
Stoyer lacks the golf ball position marker comprises ferrous metal.
Solheim discloses the golf ball position marker comprises ferrous metal (Col. 4, Lns. 33-34).  In view of Solheim it would have been obvious to modify the ball marker of Stoyer to comprise a ferrous metal in order to use a known material which will be attracted by a magnet used in the market place for ball markers which would have a reasonable expectation of success.

7. 	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoyer (2018/0078835) in view of Pare (7,189,166).
Stoyer discloses the device made of plastic (Claim 9). 
Stoyer lacks the device substantially comprises molded polymer. 
. 

8. 	Claims 1-4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over England (6,966,851) in view of over Stoyer (2018/0078835). 	
	England discloses a device for holding a golf ball position marker (38) comprising a front face (30) and an attachment portion (34) disposed behind said front face (30), the front face comprises a permanent magnet (30) (Col. 3, Lns. 59-67), a lower portion of said front face is substantially rounded (Fig. 6), the front face further comprises a circumferential lip (56) disposed about lower portion (Fig. 6), and a top portion of the front face is substantially flat (44) (Fig. 6).
	England lacks a device for holding a golf ball position marker an attachment portion disposed behind said front face, the attachment portion is configured to removably attach to a golf putter shaft, the attachment portion comprises a first member extending outwardly from the attachment portion, a second member extending outwardly from the attachment portion opposite the first member, and an aperture disposed between the first member and the second member, and the aperture is configured to accept the golf putter shaft. 


Conclusion

9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN LUTHER BLAU whose telephone number is (571)272-4406.  The examiner can normally be reached on Monday thru Friday, 10:00 am to 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SLB/ 3 August 2021		/STEPHEN L BLAU/                                                            Primary Examiner, Art Unit 3711